Exhibit 10.1




SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 26, 2020,
is by and among Cardiff Oncology, Inc., a Delaware corporation with headquarters
located at 11055 Flintkote Avenue, San Diego, CA 92121 (the ”Company”), and
Acorn Bioventures, L.P., a Delaware limited partnership (the “Buyer”).


RECITALS


A.The Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and subject conditions stated in this Agreement, (i) 1,205,400 shares of Common
Stock (as defined herein) (collectively, the “Common Shares”) pursuant to the
Company’s shelf registration statement on Form S-3 (Registration Number
333-232321) (the “Registration Statement”), which has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”), and (ii) a Series
M Warrant, in the form attached hereto as Exhibit A (the “Series M Warrants”),
to initially purchase an aggregate of up to 482,160 shares of Common Stock (the
“Series M Warrant Shares” and together with the Series M Warrant, the “Series M
Securities”), at an exercise price of $2.024 per share, in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act of 1933, and Rule 506(b) of Regulation D (“Regulation D”) as
promulgated by the SEC under the 1933 Act.


B.The Common Shares, the Series M Warrants and the Series M Warrant Shares are
collectively referred to herein as the “Securities”.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:


1.PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.


(a)Purchase of Common Shares and Series M Warrants. Subject to the satisfaction
(or waiver) of the conditions set forth in Sections 6 and 7 below, the Company
shall issue and sell to the Buyer, and the Buyer agrees to purchase from the
Company on the Closing Date (as defined below), (i) 1,205,400 Common Shares and
(iii) the Series M Warrant to initially acquire an aggregate of up to 482,160
Series M Warrant Shares.


(b)Closing. The closing (the “Closing”) of the purchase of the Common Shares and
the Series M Warrants by the Buyer shall occur at the offices of Sheppard,
Mullin, Richter & Hampton LLP,




-1-




--------------------------------------------------------------------------------



30 Rockefeller Plaza, New York, NY 10012. The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., New York time, on the first (1st) Business
Day (as defined below) on which the conditions to the Closing set forth in
Sections 6 and 7 below are satisfied or waived (or such other date as is
mutually agreed to by the Company and the Buyer). As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.


c.Purchase Price. The aggregate gross purchase price for the Common Shares and
the Series M Warrants to be purchased by the Buyer hereunder shall be $2,500,000
(the “Purchase Price”).


d.Form of Payment; Deliveries. On the Closing Date, (i) the Buyer shall pay the
Purchase Price (less the amount withheld pursuant to Section 4(g)) to the
Company for the Common Shares and the Series M Warrants to be issued and sold to
the Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Flow of Funds Letter (as defined below) and (ii) the Company
shall (A) cause Philadelphia Stock Transfer, Inc. (together with any subsequent
transfer agent, the “Transfer Agent”) through the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program, to credit 1,205,400 Common
Shares to the Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system and (C) deliver to the Buyer the Series M
Warrant pursuant to which the Buyer shall have the right to initially acquire an
aggregate of up to 482,160 Series M Warrant Shares, duly executed on behalf of
the Company and registered in the name of the Buyer or its designee.


2.BUYER’S REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants to the Company that, as of the date hereof and
as of the Closing Date:


a.Organization; Authority. The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.


b.Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and shall constitute the legal,
valid and binding obligations of the Buyer enforceable against the Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


c.No Public Sale or Distribution of Series M Securities. The Buyer is acquiring
the Series M Securities for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof in violation
of applicable securities
-2-

--------------------------------------------------------------------------------



laws, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, by making the representations herein, the Buyer does not
agree, or make any representation or warranty, to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. The Buyer is acquiring the
Securities hereunder in the ordinary course of its business. The Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities in violation of applicable securities
laws.


d.Accredited Investor Status. At the time the Buyer was offered the Securities,
it was, and as of the date hereof it is, an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the 1933 Act.


e.Experience of Buyer. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.


f.Reliance on Exemptions. The Buyer understands that the Series M Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.


g.Information. The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Buyer or its advisors, if
any, or its representatives shall modify, amend or affect the Buyer’s right to
rely on the Company’s representations and warranties contained herein or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby. The
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.


h.No Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or


-3-



--------------------------------------------------------------------------------



made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


i.Transfer or Resale. The Buyer understands that except as provided in Section
4(g) hereof: (i) the Series M Securities have not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel to the Buyer, in a form
reasonably acceptable to the Company, to the effect that the Series M Warrant or
the Series M Warrant Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Buyer provides the Company with reasonable assurance that the Series M
Warrant or Series M Warrant Shares can be sold, assigned or transferred pursuant
to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Series M Warrant or
Series M Warrant Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Series M Warrant or Series M Warrant Shares under
circumstances in which the seller (or the Person (as defined below) through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC promulgated thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Series M Warrant or any of the Series M Warrant Shares under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.


j.Certain Trading Activities. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.


k.General Solicitation. The Buyer is not purchasing the Series M Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.


l.Manipulation of Price. Since the time that such Buyer was first contacted by
the Company or its agent regarding the investment in the Company contemplated
herein, the Buyer has not, and, to the knowledge of the Buyer, no Person acting
on its behalf has, directly or indirectly, (i) taken any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to


-4-



--------------------------------------------------------------------------------



pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.


3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Buyer that, as of the date hereof and
as of the Closing Date:


a.Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company to perform any of their respective
obligations under any of the Transaction Documents (as defined below). All of
the direct and indirect Subsidiaries of the Company are set forth in the SEC
Documents. The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded. “Subsidiaries” means any Person in
which the Company, directly or indirectly, (A) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (B)
controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary”.


b.Authorization; Enforcement; Validity. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of this Agreement and the
other Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby (including, without
limitation, the offer and sale of the Common Shares and the offer and sale of
the Series M Securities and the reservation for issuance and issuance of the
Series M Warrant Shares issuable upon


-5-



--------------------------------------------------------------------------------



exercise of the Series M Warrant) have been duly authorized by the Company’s
board of directors and (other than (i) the filing with the SEC of the prospectus
supplement relating to the offer and sale of the Common Shares pursuant to Rule
424(b) under the 1933 Act (the “Prospectus Supplement”) supplementing the base
prospectus forming part of the Registration Statement (the “Prospectus”), (ii)
the filing of a Form D with the SEC relating to the offer and sale of the Series
M Securities pursuant to Regulation D, (iii) the filing of a Notice of
Additional Listing with The Nasdaq Capital Market (the “Principal Market”) and
(iv) any other filings as may be required by any state securities authorities)
no further filing, consent or authorization is required by the Company, its
board of directors or its stockholders or other governing body. This Agreement
has been, and the other Transaction Documents will be prior to the Closing, duly
executed and delivered by the Company, and each constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Series M Warrants and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.


c.Issuance of Securities; Registration Statement. The issuance of the Common
Shares and the Series M Warrants are duly authorized and, upon issuance and
payment in accordance with the terms of the Transaction Documents shall be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, mortgages, defects, claims, liens, pledges, charges, taxes,
rights of first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof. As of the Closing,
the Company shall have reserved from its duly authorized capital stock not less
than 100% of the maximum number of shares of Common Stock issuable upon exercise
of the Series M Warrants (without taking into account any limitations on the
exercise of the Series M Warrants set forth in the Series M Warrants). Upon
exercise in accordance with the terms of the Series M Warrants, the Series M
Warrant Shares, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon receipt of the Common Shares and the
Series M Warrants at the Closing and upon receipt of Series M Warrant Shares
upon exercise of the Series M Warrants, the Buyer will have good and marketable
title to such Common Shares, Series M Warrants, and Series M Warrant Shares,
respectively. Subject to the accuracy of the representations and warranties of
the Buyer in this Agreement, the offer and sale of the Series M Securities to
the Buyer under this Agreement and the Series M Warrant, as applicable, are
exempt from registration under the 1933 Act under Section 4(a)(2) of the 1933
Act and Rule 506(b) of Regulation D. The offer and sale of all of the Common
Shares to the Buyer under this Agreement is registered under the 1933 Act
pursuant to the Registration Statement, and all


-6-



--------------------------------------------------------------------------------



of the Common Shares are freely transferable and freely tradable by the Buyer
without restriction. The Registration Statement was declared effective under the
Securities Act by the SEC on July 1, 2019, and any post-effective amendment
thereto has also been declared effective by the SEC under the 1933 Act. The
Company has not received from the SEC any notice pursuant to Rule 401(g)(1)
under the 1933 Act objecting to the use of the shelf registration statement
form. No stop order suspending the effectiveness of the Registration Statement
or any related registration statement filed by the Company with the SEC under
Rule 462(b) under the 1933 Act is in effect and no proceedings for such purpose
have been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the SEC. At the time of (i) the initial filing of
the Registration Statement with the SEC and the most recent amendment thereto
for the purposes of complying with Section 10(a)(3) of the Securities Act
(whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the 1934 Act or form of prospectus),
the Company met the then applicable requirements for use of Form S-3 under the
1933 Act. The Company and the offer, issuance and sale of the Common Shares to
the Buyer hereunder meet the requirements for and comply with the applicable
conditions set forth in Form S-3 under the Securities Act, including compliance
with General Instructions I.A and I.B.6. of Form S-3. The Registration Statement
and the offer, issuance and sale of the Common Shares meet the requirements of
Rule 415(a)(1)(x) under the 1933 Act and comply in all material respects with
said Rule. The Registration Statement is effective and available for the offer,
issuance and sale of all of the Common Shares and the Company has not received
any notice that the SEC has issued or intends to issue a stop-order with respect
to the Registration Statement or that the SEC otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the Common Shares hereunder. At the time the Registration Statement and
any amendment thereto became effective and on the date of this Agreement, the
Registration Statement and any amendment thereto complied and complies in all
material respects with the requirements of the 1933 Act and did not and does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendment or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and on the date of
this Agreement, complied and complies in all material respects with the
requirements of the 1933 Act and did not and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the 1933 Act)
relating to the Common Shares, the Company was not and is not an “Ineligible
Issuer” (as defined in Rule 405 under the 1933 Act). The Company has not
distributed any offering material in connection with the offer or sale of the
Common Shares, other than the Registration Statement, the Prospectus and the
Prospectus Supplement.




-7-



--------------------------------------------------------------------------------



d.No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the offer and
sale of the Common Shares, the offer and sale of the Series M Securities and the
reservation for issuance and issuance of the Series M Warrant Shares issuable
upon exercise of the Series M Warrant) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) (including, without limitation,
any certificate of designation contained therein), Bylaws (as defined below), or
the certificate of incorporation, certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of any of the Company’s Subsidiaries, or any capital stock or other securities
of the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market and including
all applicable foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.


e.Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than (i) the filing with the SEC of the Prospectus Supplement relating to
the offer, issuance and sale of the Common Shares to the Buyer, (ii) the filing
with the SEC of a Form D relating to the offer, issuance and sale of the Series
M Securities to the Buyer pursuant to Regulation D, (iii) the filing of a Notice
of Additional Listing with the Principal Market and (iv) any other filings as
may be required by any state securities authorities), any Governmental Entity
(as defined below) or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been or will be
obtained or effected on or prior to the Closing Date, and neither the Company
nor any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by the Transaction
Documents. The Company is not currently in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. “Governmental Entity” means any nation, state, county, city,
town, village, district, or other political jurisdiction of any nature, federal,
state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.




-8-



--------------------------------------------------------------------------------



f.Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.
g.No General Solicitation; Placement Agent’s Fees. Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer, issuance and sale of
the Series M Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions
relating to or arising out of the transactions contemplated by the Transaction
Documents. The Company shall pay, and hold the Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim. Neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the offer and sale of any of the Securities
contemplated by the Transaction Documents.


h.No Integrated Offering. None of the Company, its Subsidiaries or any of their
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause the issuance of any of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval laws, rules or regulations, including, without
limitation, under the rules of any exchange or automated quotation system on
which any securities of the Company are listed or designated for quotation. None
of the Company, its Subsidiaries or any of their affiliates, nor any Person
acting on their behalf has, directly or indirectly, made any offers, issuances
or sales of any security (including, without limitation, the offer, issuance and
sale of the Common Shares to the Buyer hereunder) or solicited any offers to buy
any security (including, without limitation, any of the Common Shares), under
circumstances that would require registration of the offer, issuance or sale of
the Series M Warrant or any of the Series M Warrant Shares under the 1933 Act,
whether through integration with the offering of the Common Shares to the Buyer
hereunder pursuant to the Registration Statement, any prior offering of
securities of the Company or otherwise.


i.Dilutive Effect. The Company understands and acknowledges that the number of
Series M Warrant Shares will increase in certain circumstances. The Company
further


-9-



--------------------------------------------------------------------------------



acknowledges that its obligation to issue the Series M Warrant Shares upon
exercise of the Series M Warrant in accordance with this Agreement and the
Series M Warrant, in each case is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.


j.Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti- takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company or any of its Subsidiaries.


k.SEC Documents; Financial Statements. Since January 1, 2018, the Company has
timely filed all reports, schedules, forms, proxy statements, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits and appendices included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered or has made available to the Buyer or its representatives true,
correct and complete copies of each of the SEC Documents not available on the
EDGAR system. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate). The reserves, if any, established by the
Company or the lack of reserves, if applicable, are reasonable based upon facts
and circumstances known by the Company on the date hereof and there are no loss
contingencies that are required to be accrued by the Statement of Financial
Accounting Standard No. 5 of the


-10-



--------------------------------------------------------------------------------



Financial Accounting Standards Board which are not provided for by the Company
in its financial statements or otherwise. No other information provided by or on
behalf of the Company to the Buyer which is not included in the SEC Documents
(including, without limitation, information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the “Financial Statements”), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.
l.Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries. Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any capital expenditures, individually or in the aggregate, outside
of the ordinary course of business. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis,
(A)the present fair saleable value of the Company’s and its Subsidiaries’ assets
is less than the amount required to pay the Company’s and its Subsidiaries’
total Indebtedness (as defined below),
(B)the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company and its Subsidiaries
intend to incur or believe that they will incur debts that would be beyond their
ability to pay as such debts mature; and (ii) with respect to the Company and
each Subsidiary, individually, (A) the present fair saleable value of the
Company’s or such Subsidiary’s (as the case may be) assets is less than the
amount required to pay its respective total Indebtedness,
(B) the Company or such Subsidiary (as the case may be) is unable to pay its
respective debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (C) the Company or such
Subsidiary (as the case may be) intends to


-11-



--------------------------------------------------------------------------------



incur or believes that it will incur debts that would be beyond its respective
ability to pay as such debts mature. Neither the Company nor any of its
Subsidiaries has engaged in any business or in any transaction, and is not about
to engage in any business or in any transaction, for which the Company’s or such
Subsidiary’s remaining assets constitute unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.


i.No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced, (ii) could have a material adverse effect on
the Buyer’s investment hereunder or (iii) could have a Material Adverse Effect.


ii.Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company, or any
organizational charter, certificate of formation, memorandum of association,
articles of association, certificate of incorporation or bylaws of any of the
Subsidiaries. Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except in all cases for possible violations which could not,
individually or in the aggregate, have a Material Adverse Effect. The Company
and each of its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. There is no
agreement, commitment, judgment, injunction, order or decree binding upon the
Company or any of its Subsidiaries or to which the Company or any of its
Subsidiaries is a party which has or would reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company or any of its Subsidiaries, any acquisition of property by the Company
or any of its Subsidiaries or the conduct of business by the Company or any of
its Subsidiaries as currently conducted other than such effects, individually or
in the aggregate, which have not had and would not reasonably be expected to
have a Material Adverse Effect on the Company or any of its Subsidiaries.


iii.Foreign Corrupt Practices. Neither the Company, any of its Subsidiaries or
to the knowledge of the Company, any director, officer, agent, employee, nor any
other person acting for or on behalf of the foregoing (individually and
collectively, a “Company Affiliate”) have violated the U.S. Foreign Corrupt
Practices Act (the “FCPA”) or any other applicable anti-bribery


-12-



--------------------------------------------------------------------------------



or anti- corruption laws, nor has any Company Affiliate offered, paid, promised
to pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Governmental Entity to
any political party or official thereof or to any candidate for political office
(individually and collectively, a “Government Official”) or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:


a.(A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or


b.assisting the Company or its Subsidiaries in obtaining or retaining business
for or with, or directing business to, the Company or its Subsidiaries.


iv.Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance in all
material respects with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002, as amended, and any and all applicable rules and regulations
promulgated by the SEC thereunder.
v.Transactions With Affiliates. Except as disclosed in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, officers or directors of the Company
or any of its Subsidiaries)) or (ii) the direct or indirect owner of an interest
in any corporation, firm, association or business organization which is a
competitor, supplier or customer of the Company or its Subsidiaries (except for
a passive investment (direct or indirect) in less than 5% of the common stock of
a company whose securities are traded on or quoted through an Eligible Market
(as defined below)), nor does any such Person receive income from any source
other than the Company or its Subsidiaries which relates to the business of the
Company or its Subsidiaries or should properly accrue to the Company or its
Subsidiaries. No employee, officer, stockholder or director of the Company or
any of its Subsidiaries or member of his or her immediate family is indebted to
the Company or its Subsidiaries, as the case may be, nor is the Company or any
of its Subsidiaries indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Company, and (iii) for other standard employee benefits made generally available
to all employees or executives (including stock option agreements outstanding
under any stock option plan approved by the Board of Directors of the Company).




-13-



--------------------------------------------------------------------------------



vi.Equity Capitalization.


c.Definitions:


(1)“Common Stock” means (x) the Company’s shares of common stock, $0.0001 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.


(2)“Preferred Stock” means (x) the Company’s blank check preferred stock, $0.001
par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).


d.Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 150,000,000 shares of
Common Stock, of which, 13,501,222 are issued and outstanding (excluding the
Common Shares) and 13,547,141 shares are reserved for issuance pursuant to
Convertible Securities (as defined below) (excluding the Warrant Shares issuable
upon exercise of the Warrants) exercisable or exchangeable for, or convertible
into, shares of Common Stock and (B) 20,000,000 shares of Preferred Stock,
277,100 are designated as Series A Convertible Preferred Stock, 60,600 of which
are issued and outstanding, 8,860 are designated as Series B Convertible
Preferred Stock, 0 of which are issued and outstanding, 200,000 are designated
as Series C Convertible Preferred Stock, 0 of which are issued and outstanding
and 154,670 are designated as Series D Convertible Preferred Stock, all of which
are issued and outstanding. 0 shares of Common Stock are held in the treasury of
the Company.


e.Valid Issuance; Available Shares; Affiliates. All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Schedule 3(r)(iii) sets forth the number of
shares of Common Stock that are (A) reserved for issuance pursuant to
Convertible Securities (as defined below) (other than the Warrants) and (B) that
are, as of the date hereof, owned by Persons who are “affiliates” (as defined in
Rule 405 of the 1933 Act and calculated based on the assumption that only
officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. To the Company’s knowledge, no Person owns 10% or
more of the Company’s issued and outstanding shares of Common Stock (calculated
based on the assumption that all Convertible Securities (as defined below),
whether or not presently exercisable or convertible, have been fully exercised
or converted (as the case may be) taking account of any limitations on exercise
or conversion (including “blockers”)


-14-



--------------------------------------------------------------------------------



contained therein without conceding that such identified Person is a 10%
stockholder for purposes of federal securities laws).


f.Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to this Agreement); (D) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (E) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
any or all of the Securities; and (F) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.
g.Organizational Documents. The Company has furnished to the Buyer true, correct
and complete copies of the Company’s Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), and
the Company’s bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all Convertible Securities and the material rights
of the holders thereof in respect thereto.


vii.Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries,
(i)except as set forth in the SEC Documents, has any outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound, (ii) is a party to any contract, agreement or instrument, the violation
of which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) has any financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (iv) is
in violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party


-15-



--------------------------------------------------------------------------------



to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.


viii.Litigation. There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self- regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such, which is outside of the ordinary course of business or
individually or in the aggregate material to the Company or any of its
Subsidiaries. To the Company’s knowledge, no director, officer or employee of
the Company or any of its Subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation. Without
limitation of the foregoing, there has not been, and to the knowledge of


-16-



--------------------------------------------------------------------------------



the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act, including,
without limitation, the Registration Statement. After reasonable inquiry of its
employees, the Company is not aware of any fact which might result in or form
the basis for any such action, suit, arbitration, investigation, inquiry or
other proceeding. Neither the Company nor any of its Subsidiaries is subject to
any order, writ, judgment, injunction, decree, determination or award of any
Governmental Entity.


ix.Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.


x.Employee Relations. Neither the Company nor any of its Subsidiaries is a party
to any collective bargaining agreement or employs any member of a union. The
Company and its Subsidiaries believe that their relations with their employees
are good. No executive officer (as defined in Rule 501(f) promulgated under the
1933 Act) or other key employee of the Company or any of its Subsidiaries has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary. No executive officer or
other key employee of the Company or any of its Subsidiaries is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.


xi.Title.


(a)Real Property. Each of the Company and its Subsidiaries holds good title to
all real property, leases in real property, facilities or other interests in
real property owned or held by the Company or any of its Subsidiaries (the “Real
Property”) owned by the Company or any of its Subsidiaries (as applicable). The
Real Property is free and clear of all Liens and is not subject to any rights of
way, building use restrictions, exceptions, variances, reservations, or
limitations of any nature except for (a) Liens for current taxes not yet due and
(b) zoning laws and other land use restrictions that do not impair the present
or anticipated use of the property


-17-



--------------------------------------------------------------------------------



subject thereto. Any Real Property held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.


(b)Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its Subsidiaries owns all of its Fixtures and
Equipment free and clear of all Liens except for (a) Liens for current taxes not
yet due and (b) zoning laws and other land use restrictions that do not impair
the present or anticipated use of the property subject thereto.


xii.FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The


-18-



--------------------------------------------------------------------------------



Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.


xiii.Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. None
of the Company's Intellectual Property Rights have expired or terminated or have
been abandoned or are expected to expire or terminate or are expected to be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights. Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.


xiv.Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.


(aa) [Intentionally Omitted.]


(bb) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any


-19-



--------------------------------------------------------------------------------



material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”).


(cc) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference and (v) the interactive data in XBRL included or
incorporated by references in the Registration Statement, the Prospectus and the
Prospectus Supplement fairly present the information called for in all material
respects and are prepared in accordance with the SEC’s rules and guidelines
applicable thereto. The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a- 15(e) under the 1934 Act) that are effective
in ensuring that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the 1934 Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. Neither
the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant, Governmental Entity or other Person relating
to any potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.


(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.


(ee) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.


(ff) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i)


-20-



--------------------------------------------------------------------------------



taken any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company or any of its
Subsidiaries to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries or (iv) paid or agreed to pay any Person for
research services with respect to any securities of the Company or any of its
Subsidiaries.


(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by the Buyer, shall become, a U.S. real property holding corporation within the
meaning of Section 897 of the Code, and the Company and each Subsidiary shall so
certify upon the Buyer’s request.


(hh) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.


(ii)Bank Holding Company Act. Neither the Company nor any of its Subsidiaries is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Subsidiaries or affiliates owns or
controls, directly or indirectly, five percent (5%) or more of the outstanding
shares of any class of voting securities or twenty-five percent (25%) or more of
the total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.


(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).


(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(i) as a kickback or bribe to any Person or (ii) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.


(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws,


-21-



--------------------------------------------------------------------------------



regulations and Executive Orders and sanctions programs administered by the U.S.
Office of Foreign Assets Control, including, without limitation, (i) Executive
Order 13224 of September 23, 2001 entitled, “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”
(66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31 CFR,
Subtitle B, Chapter V.


(mm) Management. Except as set forth in Schedule 3(mm) hereto, during the past
five year period, no current or former officer or director or, to the knowledge
of the Company, no current ten percent (10%) or greater stockholder of the
Company or any of its Subsidiaries has been the subject of:


(1)a petition under bankruptcy laws or any other insolvency or moratorium law or
the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;


(2)a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);


(3)any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:


i.Acting as a futures commission merchant, introducing broker, commodity trading
advisor, commodity pool operator, floor broker, leverage transaction merchant,
any other person regulated by the United States Commodity Futures Trading
Commission or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;


ii.Engaging in any particular type of business practice; or
iii.Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;


(4)any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;




-22-



--------------------------------------------------------------------------------



(5)a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or


(6)a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.


(nn) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.


(oo) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.


(pp) No Additional Agreements. The Company does not have any agreement or
understanding with the Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.


(qq) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the 1933 Act of any securities of
the Company or any Subsidiary.


(rr) XBRL. The interactive data in eXtensible Business Reporting Language
(“XBRL”) included or incorporated by reference in the Registration Statement
fairly presents the information called for in all material respects and has been
prepared in accordance with the SEC’s rules and guidelines applicable thereto.


(ss) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Buyer or its agents or counsel with any
information that constitutes or


-23-



--------------------------------------------------------------------------------



could reasonably be expected to constitute material, non-public information
concerning the Company or any of its Subsidiaries, other than the existence of
the transactions contemplated by this Agreement and the other Transaction
Documents. The Company understands and confirms that the Buyer will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyer regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. All of the written information
furnished after the date hereof by or on behalf of the Company or any of its
Subsidiaries to the Buyer pursuant to or in connection with this Agreement and
the other Transaction Documents, taken as a whole, will be true and correct in
all material respects as of the date on which such information is so provided
and will not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve (12) months preceding the
date of this Agreement, taken as a whole, are true and correct in all material
respects. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. All
financial projections and forecasts that have been prepared by or on behalf of
the Company or any of its Subsidiaries and made available to the Buyer have been
prepared in good faith based upon reasonable assumptions and represented, at the
time each such financial projection or forecast was delivered to the Buyer, the
Company’s best estimate of future financial performance (it being recognized
that such financial projections or forecasts are not to be viewed as facts and
that the actual results during the period or periods covered by any such
financial projections or forecasts may differ from the projected or forecasted
results). The Company acknowledges and agrees that the Buyer has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.


(tt) Accountants. BDO USA, LLP (“BDO”), whose report dated February 27, 2020
relating to the financial statements of the Company is filed with the SEC as
part of the Company’s Annual Report on Form 10-K for the year ended December 31,
2019 filed with the Commission and incorporated by reference into the
Registration Statement and the Prospectus, are and, during the periods covered
by their report, were an independent registered public accounting firm within
the meaning of the 1933 Act and the Public Company Accounting Oversight Board
(United States).


(uu) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the 1934 Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act nor has the
Company received any notification that the SEC is contemplating terminating such
registration. The Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that


-24-



--------------------------------------------------------------------------------



could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Except as disclosed in the SEC
Documents, during the two years prior to the date hereof, (i) the Common Stock
has been listed or designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market. The Common Stock is currently
eligible for electronic transfer through the Depository Trust Company or another
established clearing corporation and the Company is current in payment of the
fees to the Depository Trust Company (or such other established clearing
corporation) in connection with such electronic transfer.


(vv) Public Float Calculation. As of the close of trading on the Principal
Market on May 22, 2020, the aggregate market value of the outstanding voting and
non-voting common equity (as defined in Rule 405) of the Company held by persons
other than affiliates of the Company (pursuant to Rule 144, those that directly,
or indirectly through one or more intermediaries, control, or are controlled by,
or are under common control with, the Company) (the “Non-Affiliate Shares”), was
approximately $27,829,062 (calculated by multiplying (x) the price at which the
common equity of the Company was last sold on the Principal Market May 20, 2020
by (y) the number of Non-Affiliate Shares outstanding on May 22, 2020).


(ww) No Disqualification Events. With respect to the Series M Securities to be
offered, issued and sold hereunder and under the Series M Warrant, as
applicable, in reliance on Rule 506(b) of Regulation D, none of the Company, any
of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the offering hereunder, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) of Regulation D (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) of Regulation D. The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e) of
Regulation D, and has furnished to the Buyer a copy of any disclosures provided
thereunder.


4.COVENANTS.


xv.Reasonable Best Efforts. The Buyer shall use its reasonable best efforts to
timely satisfy each of the covenants hereunder and conditions to be satisfied by
it as provided in Section 6 of this Agreement. The Company shall use its
reasonable best efforts to timely satisfy each of the covenants hereunder and
conditions to be satisfied by it as provided in Section 7 of this Agreement.


xvi.Form D and Blue Sky. The Company agrees to file with the SEC a Form D with
respect to the Series M Securities as required under Regulation D and to provide
a copy thereof to the Buyer promptly after such filing. The Company shall, on or
before the


-25-



--------------------------------------------------------------------------------



Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyer on or prior to the Closing Date. The Company shall
make any filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.


xvii.Reporting Status. Until the earlier of (i) the date on which the Buyer
shall have sold all of the Securities and (ii) none of the Series M Warrants
remain outstanding (the “Reporting Period”), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. At any time during
the Reporting Period, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) or (ii) has ever been
an issuer described in Rule 144(i)(1)(i) or becomes an issuer in the future, and
the Company shall fail to satisfy any condition set forth in Rule 144(i)(2) (a
“Public Information Failure”) then, in addition to the Buyer’s other available
remedies, the Company shall pay to the Buyer, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Series M Warrant Shares, an amount in cash equal to two
percent (2.0%) of the aggregate Exercise Price of the Buyer’s Series M Warrants
on the day of a Public Information Failure and on every thirtieth (30th) day
(prorated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required for the Buyer to
transfer the Series M Warrant Shares pursuant to Rule 144. The payments to which
the Buyer shall be entitled pursuant to this Section 4(c) are referred to herein
as “Public Information Failure Payments.” Public Information Failure Payments
shall be paid on the earlier of (i) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (ii) the third
(3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit the Buyer’s right
to pursue actual damages for the Public Information Failure, and the Buyer shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.




xviii.Use of Proceeds. The Company will use the proceeds from the sale of the
Securities as described in the Prospectus Supplement, but not, directly or
indirectly, for (i) except as set forth on Schedule 4(d), the satisfaction of
any indebtedness of the Company or any of its Subsidiaries, (ii) the redemption
or repurchase of any securities of the Company or any of its Subsidiaries, or
(iii) the settlement of any outstanding litigation.




-26-



--------------------------------------------------------------------------------



(c)Financial Information. The Company agrees to send the following to the Buyer
during the Reporting Period (i) unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, within
one (1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) unless the following are
either filed with the SEC through EDGAR or are otherwise widely disseminated via
a recognized news release service (such as PR Newswire), on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries and (iii) unless the following are filed with the SEC
through EDGAR, copies of any notices and other information made available or
given to the stockholders of the Company generally, contemporaneously with the
making available or giving thereof to the stockholders.


(d)Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities (as defined
below) upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of issuance) and shall maintain
such listing or designation for quotation (as the case may be) of all Underlying
Securities on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or authorization for
quotation (as the case may be) on the Principal Market, The New York Stock
Exchange, the NYSE American, The Nasdaq Global Market or The Nasdaq Global
Select Market (each, an “Eligible Market”). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock (including, without
limitation, the Underlying Securities) on an Eligible Market. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 4(f). “Underlying Securities” means the (i) the Common Shares, (ii)
the Series M Warrant Shares issuable upon exercise of the Series M Warrant and
(iv) any capital stock of the Company issued or issuable with respect to the
Common Shares, the Series M Warrant, or the Series M Warrant Shares, including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are converted
or exchanged and shares of capital stock of a Successor Entity (as defined in
the Warrants) into which the shares of Common Stock are converted or exchanged,
in each case, without regard to any limitations on exercise of the Series M
Warrants.


(e)Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, transfer agent fees, DTC fees or broker’s
commissions (other than for Persons engaged by the Buyer) relating to or arising
out of the transactions contemplated by the Transaction Documents. The Company
shall pay, and hold the Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of- pocket
expenses) arising in connection


-27-



--------------------------------------------------------------------------------



with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyer.


(f)Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by the Buyer in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by the Buyer.


(g)Prohibition of Short Sales and Hedging Transactions. During the term of this
Agreement, the Buyer and its agents, representatives and affiliates shall not in
any manner whatsoever enter into or effect, directly or indirectly, any (i)
“short sale” (as such term is defined in Rule 200 of Regulation SHO of the 1934
Act) of the Common Stock or (ii) hedging transaction, which establishes a net
short position with respect to the Common Stock.


(h)Disclosure of Transactions and Other Material Information.


(i)Disclosure of Transaction. The Company shall, on or before 9:00 a.m., New
York time, on the first (1st) Business Day after the date of this Agreement, (i)
issue a press release (the “Press Release”) reasonably acceptable to the Buyer
disclosing all the material terms of the transactions contemplated by the
Transaction Documents, (ii) file with the SEC a Current Report on Form 8-K
reasonably acceptable to the Buyer describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
form of the Series M Warrant) (including all attachments, the “8- K Filing”),
and (iii) file with the SEC the Prospectus Supplement pursuant to Rule 424(b)
under the 1933 Act specifically relating to the transactions contemplated by,
and describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus as of
the date of the Prospectus Supplement, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus. The Company shall permit the Buyer to review
and comment upon the Press Release, the Current Report and the Prospectus
Supplement


-28-



--------------------------------------------------------------------------------



within a reasonable time prior to their filing with the SEC, the Company shall
give reasonable consideration to all such comments, and the Company shall not
issue the Press Release or file the Current Report or the Prospectus Supplement
with the SEC in a form to which the Buyer reasonably objects. The Buyer shall
furnish to the Company such information regarding itself, the Securities
beneficially owned by it and the intended method of distribution thereof,
including any arrangement between the Buyer and any other Person relating to the
sale or distribution of the Securities, as shall be reasonably requested by the
Company in connection with the preparation and issuance of the Press Release and
the preparation and filing of the Current Report and the Prospectus Supplement,
and shall otherwise cooperate with the Company as reasonably requested by the
Company in connection with the preparation and issuance of the Press Release and
the preparation and filing of the Current Report and the Prospectus Supplement
with the SEC. From and after the issuance of the Press Release, the Company
shall have disclosed all material, non- public information (if any) provided to
any of the Buyer by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. In addition, effective
upon the issuance of the Press Release, the Company acknowledges and agrees that
any and all confidentiality or similar obligations under any agreement, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Buyer or any of their affiliates, on the other hand, shall
terminate.


(ii)Limitations on Disclosure. The Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide the Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the issuance of the Press Release without the express prior written
consent of the Buyer (which may be granted or withheld in the Buyer’s sole
discretion). To the extent that the Company delivers any material, non-public
information to the Buyer without the Buyer's consent, the Company hereby
covenants and agrees that the Buyer shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information. Subject to the foregoing, neither the Company nor any of
its Subsidiaries shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, the
Company shall be entitled, without the prior approval of the Buyer, to issue any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations (provided that in the
case of clause (i) the Buyer shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).
Without the prior written consent of the Buyer (which may be granted or withheld
in the Buyer’s sole discretion), the Company shall not (and shall cause each of
its Subsidiaries and affiliates to not) disclose the name of the Buyer in any
filing, announcement, release or otherwise. Notwithstanding anything contained
in this Agreement to the contrary and without implication that the contrary
would otherwise be


-29-



--------------------------------------------------------------------------------



true, the Company expressly acknowledges and agrees that the Buyer shall not
have (unless expressly agreed to by the Buyer after the date hereof in a written
definitive and binding agreement executed by the Company and the Buyer) any duty
of confidentiality with respect to, or a duty not to trade on the basis of, any
material, non-public information regarding the Company or any of its
Subsidiaries.


(iii)Other Confidential Information. Disclosure Failures; Disclosure Delay
Payments. In addition to other remedies set forth in this Section 4(i), and
without limiting anything set forth in any other Transaction Document, at any
time after the Closing Date if the Company, any of its Subsidiaries, or any of
their respective officers, directors, employees or agents, provides the Buyer
with material non-public information relating to the Company or any of its
Subsidiaries (each, the “Confidential Information”), the Company shall, on or
prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to the Buyer by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon such Disclosure, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyer or any of
its affiliates, on the other hand, shall terminate. In the event that the
Company fails to effect such Disclosure on or prior to the Required Disclosure
Date and the Buyer shall have possessed Confidential Information for at least
ten (10) consecutive Trading Days (as defined in the Series M Warrants) (each, a
“Disclosure Failure”), then, as partial relief for the damages to the Buyer by
reason of any such delay in, or reduction of, its ability to buy or sell shares
of Common Stock after such Required Disclosure Date (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to the Buyer an amount in cash equal to the greater of (I) two percent
(2%) of the Purchase Price and (II) the applicable Disclosure Restitution
Amount, on each of the following dates (each, a “Disclosure Delay Payment
Date”): (i) on the date of such Disclosure Failure and (ii) on every thirty (30)
day anniversary such Disclosure Failure until the earlier of (x) the date such
Disclosure Failure is cured and (y) such time as all such non-public information
provided to the Buyer shall cease to be Confidential Information (as evidenced
by a certificate, duly executed by an authorized officer of the Company to the
foregoing effect) (such earlier date, as applicable, a “Disclosure Cure Date”).
Following the initial Disclosure Delay Payment for any particular Disclosure
Failure, without limiting the foregoing, if a Disclosure Cure Date occurs prior
to any thirty (30) day anniversary of such Disclosure Failure, then such
Disclosure Delay Payment (prorated for such partial month) shall be made on the
third (3rd) Business Day after such Disclosure Cure Date. The payments to which
an Investor shall be entitled pursuant to this Section 4(j)(iii) are referred to
herein as “Disclosure Delay Payments.” In the event the Company fails to make
Disclosure Delay Payments in a timely manner in accordance with the foregoing,
such Disclosure Delay Payments shall


-30-



--------------------------------------------------------------------------------



bear interest at the rate of two percent (2%) per month (prorated for partial
months) until paid in full.


(iv)For the purpose of this Agreement the following definitions shall apply:




-31-




--------------------------------------------------------------------------------



(1) “Disclosure Failure Market Price” means, as of any Disclosure Delay Payment
Date, the price computed as the quotient of (I) the sum of the five highest
VWAPs (as defined in the Warrants) of the Common Stock during the applicable
Disclosure Restitution Period (as defined below), divided by (II) five (5) (such
period, the “Disclosure Failure Measuring Period”). All such determinations to
be appropriately adjusted for any share dividend, share split, share
combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Disclosure Failure Measuring
Period.


b.“Disclosure Restitution Amount” means, as of any Disclosure Delay Payment
Date, the product of (x) difference of (I) the Disclosure Failure Market Price
less (II) the lowest purchase price, per share of Common Stock, of any Common
Stock issued or issuable to the Buyer pursuant to this Agreement or the Series M
Warrants, multiplied by (y) 10% of the aggregate daily dollar trading volume (as
reported on Bloomberg (as defined in the Series M Warrants)) of the Common Stock
on the Principal Market for each Trading Day either (1) with respect to the
initial Disclosure Delay Payment Date, during the period commencing on the
applicable Required Disclosure Date through and including the Trading Day
immediately prior to the initial Disclosure Delay Payment Date or (2) with
respect to each other Disclosure Delay Payment Date, during the period
commencing the immediately preceding Disclosure Delay Payment Date through and
including the Trading Day immediately prior to such applicable Disclosure Delay
Payment Date (such applicable period, the “Disclosure Restitution Period”).


c.“Required Disclosure Date” means (x) if the Buyer authorized the delivery of
such Confidential Information, either (I) if the Company and the Buyer have
mutually agreed upon a date (as evidenced by an e-mail or other writing) of
Disclosure of such Confidential Information, such agreed upon date or (II)
otherwise, the seventh (7th) calendar day after the date the Buyer first
received any Confidential Information or (y) if the Buyer did not authorize the
delivery of such Confidential Information, the first (1st) Business Day after
the Buyer’s receipt of such Confidential Information.


c.Additional Issuance of Securities. So long as the Buyer beneficially owns any
Securities, the Company will not, without the prior written consent of the Buyer
(which may be granted or withheld in the Buyer’s sole discretion), issue any
other securities that would cause a breach or default under any of the Series M
Warrants.


d.Reservation of Shares. So long as any portion of any of the Series M Warrants
remains outstanding, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, no less than 100% of
the sum of the maximum number of Series M Warrant Shares issuable upon exercise
in full of the Series M Warrants (without regard to any limitations on the
exercise of the Series M Warrants set forth therein) (collectively, the
“Required Reserve Amount”); provided that at no time shall the number of shares
of Common Stock reserved pursuant to this Section 4(l) be reduced other than
proportionally in connection with any exercise of the Series M Warrants. If at
any time the number of shares of Common Stock authorized and reserved for
issuance is not sufficient to meet the Required Reserve Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company's
obligations pursuant to the


-32-



--------------------------------------------------------------------------------



Transaction Documents, in the case of an insufficient number of authorized
shares, obtain stockholder approval of an increase in such authorized number of
shares, and voting the management shares of the Company in favor of an increase
in the authorized shares of the Company to ensure that the number of authorized
shares is sufficient to meet the Required Reserve Amount.


e.Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.


f.Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its Subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Code.


g.Corporate Existence. So long as the Buyer beneficially owns any portion of any
of the Series M Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the Series M Warrant) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Series M Warrants.


h.Exercise Procedures. The form of Exercise Notice (as defined in the Series M
Warrants) included in the Series M Warrants sets forth the totality of the
procedures required of the Buyer in order to exercise the Series M Warrants. No
legal opinion or other information or instructions shall be required of the
Buyer to exercise any portion of the Series M Warrants. The Company shall honor
exercises of the Series M Warrants and shall deliver the applicable number of
Series M Warrant Shares in accordance with the terms, conditions and time
periods set forth in the Series M Warrants. Without limiting the preceding
sentences, no ink-original Exercise Notice shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Exercise
Notice form be required in order to exercise any portion of any of the Series M
Warrants.


i.Regulation M. The Company will not take any action prohibited by Regulation M
under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.


j.Passive Foreign Investment Company. The Company shall conduct its business in
such a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Code.


k.General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company
or such affiliate will solicit any offer to buy or offer or sell the Series M
Warrants or any Series M Warrant Shares by means of any form of general
solicitation or general advertising within the meaning of Regulation D,
including: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio; and (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.




-33-



--------------------------------------------------------------------------------



l.Integration. None of the Company, its Subsidiaries, their affiliates nor any
Person acting on their behalf will take any action or steps that would (i)
require registration of the offer, issuance or sale of the Series M Warrant or
any of the Series M Warrant Shares under the 1933 Act, (ii) cause the offer,
issuance or sale of the Common Shares to the Buyer hereunder pursuant to the
Registration Statement to be integrated with any other offering of securities of
the Company (including, without limitation, the offer, issuance or sale of the
Series M Warrant or any of the Series M Warrant Shares, any prior or other
offering of securities of the Company or otherwise), or (iii) cause the offer,
issuance or sale of the Series M Warrant or any of the Series M Warrant Shares
to be integrated with any other offering of securities of the Company
(including, without limitation, the offer, issuance or sale of the Common Shares
to the Buyer hereunder pursuant to the Registration Statement, any prior or
other offering of securities of the Company or otherwise).


m.Notice of Disqualification Events. The Company will notify the Buyer in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware.


5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.


i.Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Common Shares and the Series M
Warrants in which the Company shall record the name and address of the Person in
whose name the Common Shares and the Series M Warrants have been issued
(including the name and address of each transferee) and the number of Common
Shares held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of the Buyer or its
legal representatives.


ii.Registration. At the Buyer’s request, the Company shall use commercially
reasonable efforts to file with the SEC a registration statement on Form S-1,
S-3 or any other appropriate form in the sole discretion of the Company (the
“Registration Statement”), registering for resale on a continuous or delayed
basis in accordance with Securities Act of 1933, as amended, (the “Securities
Act”) Rule 415(a)(i) the Warrant Shares issued to the Buyer, and the Company
shall use its commercially reasonable efforts to cause the Registration
Statement to become effective as promptly as practicable following the date the
Registration Statement is initially filed with the SEC. The Company shall cause
the Registration Statement to remain effective through and until such time as
the Warrant Shares may be available for resale by the Buyer pursuant to Rule 144
or its other subsections (or any successor thereto) under the Securities Act.
The Company shall bear the expenses incurred in connection with the filing of
the Registration Statement and all reasonable costs associated with the resale
of the Warrant Share (pursuant to the Registration Statement or otherwise).


iii.Legends. Certificates and any other instruments evidencing the Common Shares
shall not bear any restrictive or other legend. The Buyer understands that the
Series M Warrant and the Series M Warrant Shares are being issued pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Series M Warrant and
the Series M Warrant Shares shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):


-34-



--------------------------------------------------------------------------------





THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


iv.Removal of Legends


Certificates evidencing the Series M Warrant Shares shall not be required to
contain the legend set forth in Section 5(c) above or any other legend (i) while
a registration statement covering the resale of such Series M Warrant Shares is
effective under the 1933 Act, (ii) following any sale of such Series M Warrant
Shares pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Series M Warrant Shares are eligible to be sold,
assigned or transferred under Rule 144 (provided that the Buyer provides the
Company with reasonable assurances that such Series M Warrant Shares are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of counsel), (iv) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that the Buyer provides the
Company with an opinion of counsel to the Buyer, in a generally acceptable form,
to the effect that such sale, assignment or transfer of the Series M Warrant
Shares may be made without registration under the applicable requirements of the
1933 Act or (v) if such legend is not required under applicable requirements of
the 1933 Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall no later than two (2)
Trading Days following the delivery by the Buyer to the Company or the transfer
agent (with notice to the Company) of a legended certificate representing such
Series M Warrant Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from the Buyer as
may be required above in this Section 5(c), as directed by the Buyer, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program, credit the aggregate number of Series M
Warrant Shares to which the Buyer shall be entitled to the Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company’s transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the Buyer, a certificate representing such Series M
Warrant Shares that is free from all restrictive and other legends, registered
in the name of the Buyer or its designee (the date by which such credit is so
required to be made to the balance account of the Buyer’s or the Buyer’s nominee
with DTC or such certificate is required to be delivered to the Buyer pursuant
to the foregoing is referred to herein as the “Required Delivery Date”).




-35-



--------------------------------------------------------------------------------



v.Buy-In. If the Company fails to so properly deliver such unlegended
certificates representing the aggregate number of Series M Warrant Shares to
which the Buyer shall be entitled, or so properly credit the aggregate number of
Series M Warrant Shares to which the Buyer shall be entitled to the Buyer’s or
its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system, in each case by the Required Delivery Date, then, in addition
to all other remedies available to the Buyer, (i) the Company shall, pay to the
Buyer, in cash, as partial liquidated damages and not as a penalty, for each
$1,000 of Series M Warrant Shares (based on the VWAP of the Common Stock on the
date such Series M Warrant Shares are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 5(d), $10 per
Trading Day (increasing to $20 per Trading Day five (5) Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend or such credit to such
balance account with DTC is made and (ii) if after the Legend Removal Date the
Buyer purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Buyer of all or any portion of
the number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock, that
the Buyer anticipated receiving from the Company without any restrictive legend,
then an amount equal to the excess of the Buyer’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including brokerage commissions and
other out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of
(A) such number of Series M Warrant Shares that the Company was required to
deliver to the Buyer by the Legend Removal Date multiplied by (B) the lowest
closing sale price of the Common Stock on any Trading Day during the period
commencing on the date of the delivery by the Buyer to the Company of the
applicable Series M Warrant Shares (as the case may be) and ending on the date
of such delivery and payment under this Section 5(e).
vi.FAST Compliance. While any portion of any of the Series M Warrants remains
outstanding, the Company shall maintain a transfer agent that participates in
the DTC Fast Automated Securities Transfer Program.


6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


The obligation of the Company hereunder to issue and sell the Common Shares and
the Series M Warrants to the Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Buyer with prior written notice thereof:


vii.The Buyer shall have executed this Agreement and delivered the same to the
Company.


viii.The Buyer shall have delivered to the Company the Purchase Price for the
Common Shares and the Series M Warrants being purchased by the Buyer at the
Closing by wire transfer of immediately available funds in accordance with the
Flow of Funds Letter.


ix.The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such


-36-



--------------------------------------------------------------------------------



specific date), and the Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to the Closing Date.


7.CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.


The obligation of the Buyer hereunder to purchase the Common Shares and the
Series M Warrants at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:


x.The Company shall have duly executed and delivered to the Buyer each of the
Transaction Documents, and the Company shall have (A) caused the Transfer Agent
to credit 1,205,400 Common Shares to the Buyer’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system and (B)
deliver to the Buyer the Series M Warrant (initially for an aggregate of up to
482,160 Series M Warrant Shares), duly executed on behalf of the Company and
registered in the name of the Buyer or its designee.


xi.The Buyer shall have received the opinion of Sheppard, Mullin, Richter and
Hampton LLP, the Company’s counsel, dated as of the Closing Date, in the form
reasonably acceptable to the Buyer.


xii.The Company shall have delivered to the Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date.


xiii.The Company shall have delivered to the Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date.


xiv.The Company shall have delivered to the Buyer a certificate, in the form
acceptable to the Buyer, executed by the Secretary of the Company and dated as
of the Closing Date, as to (i) the resolutions consistent with Section 3(b) as
adopted by the Company’s board of directors in a form reasonably acceptable to
the Buyer, (ii) the Certificate of Incorporation of the Company and (iii) the
Bylaws of the Company, each as in effect at the Closing.


xv.Each and every representation and warranty of the Company shall be true and
correct as of the date when made and as of the Closing Date as though originally
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. The Buyer shall
have received a certificate, duly executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer in the form acceptable
to the Buyer.




-37-



--------------------------------------------------------------------------------



xvi.The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.


xvii.The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.


xviii.No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.


xix.Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.
xx.The Company shall have obtained approval of the Principal Market to list or
designate for quotation (as the case may be) the Common Shares and the Series M
Warrant Shares.


xxi.The Buyer shall have received a letter on the letterhead of the Company,
duly executed by the Chief Executive Officer of the Company, setting forth the
wire transfer instructions of the Company (the “Flow of Funds Letter”).


xxii.From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing.


xxiii.The Registration Statement shall be effective and available for the
issuance and sale to the Buyer hereunder of 1,205,400 Common Shares.


xxiv.The Company shall have delivered to the Buyer the Prospectus and the
Prospectus Supplement (which may be delivered in accordance with Rule 172 under
the 1933 Act).


xxv.The Company and its Subsidiaries shall have delivered to the Buyer such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as the Buyer or its counsel may reasonably
request.


8.TERMINATION.


-38-



--------------------------------------------------------------------------------





In the event that the Closing shall not have occurred within five (5) days of
the date hereof, then the Buyer shall have the right to terminate its
obligations under this Agreement at any time on or after the close of business
on such date without liability of the Buyer to the Company; provided, however,
the right to terminate this Agreement under this Section 8 shall not be
available to the Buyer if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of the Buyer’s
breach of this Agreement, provided further that no such termination shall affect
any obligation of the Company under this Agreement to reimburse the Buyer for
the expenses described in Section 4(g) above. Nothing contained in this Section
8 shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or the other Transaction
Documents or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement or the other Transaction
Documents.
9.MISCELLANEOUS.


xxvi.Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Buyer or to enforce
a judgment or other court ruling in favor of the Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.


xxvii.Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.


-39-



--------------------------------------------------------------------------------





xxviii.Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.


xxix.Severability; Maximum Payment Amounts. If any provision of this Agreement
is prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyer, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to the Buyer, or collection by the Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of the Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to the Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
the Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.


xxx.Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyer, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, and this Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein;


-40-



--------------------------------------------------------------------------------



provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any provision of
any other agreements the Buyer has entered into with, or any instruments the
Buyer has received from, the Company or any of its Subsidiaries prior to the
date hereof with respect to any prior investment made by the Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company, or any rights of or benefits to the Buyer or any other Person, in
any other agreement entered into prior to the date hereof between or among the
Company and/or any of its Subsidiaries and the Buyer, or in any instruments the
Buyer received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such binding provisions contained in all such other agreements
and instruments shall continue in full force and effect. Except as specifically
set forth herein or therein, neither the Company nor the Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. Provisions
of this Agreement may be amended only with the written consent of the Company
and the Buyer, and any amendment of any provision of this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding upon the
Buyer and the Company. No waiver shall be effective unless it is in writing and
signed by an authorized representative of the waiving party, and any waiver of
any provision of this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on the waiving party. The Company has not,
directly or indirectly, made any agreements with the Buyer relating to the terms
or conditions of the transactions contemplated by the Transaction Documents
except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, the
Buyer has not made any commitment or promise or has any other obligation to
provide any financing to the Company, any Subsidiary or otherwise. As a material
inducement for the Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that (i) no due diligence or other investigation or
inquiry conducted by the Buyer, any of its advisors or any of its
representatives shall affect the Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document, (ii) nothing contained in the Registration Statement, the
Prospectus or the Prospectus Supplement shall affect the Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (iii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect the Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.


xxxi.Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:


If to the Company:


Cardiff Oncology, Inc.


-41-



--------------------------------------------------------------------------------



110 Flintkote Avenue San Diego, CA 92121
Telephone: (858) 952-7570
Facsimile: (858) 952-7571 Attention: Chief Executive Officer E-Mail:
merlander@cardiffoncology.com
With a copy (for informational purposes only) to:


Sheppard, Mullin, Richter & Hampton LLP 30 Rockefeller Plaza, 39th Floor
New York, NY 10112 Telephone: (212) 653-8700
Facsimile: (212) 653-8701 Attention: Jeffrey J. Fessler, Esq.
         E-Mail: jfessler@sheppardmullin.com
If to the Transfer Agent:
Philadelphia Stock Transfer, Inc. 2320 Haverford Rd., Suite 230
Ardmore, PA 19003
Telephone: (484) 416-3124
Facsimile: (484) 416-3597 Attention: Bob Winterle
         E-Mail: bwinterle@philadelphiastocktransfer.com If to the Buyer:
Acorn Bioventures, LP
Att: Anders Hove
420 Lexington Avenue, Suite 2626
New York, NY 10170
Email: anders@acornca.com
Phone: 212 299-4777


with a copy (for informational purposes only) to:
Heidi Mayon
Goodwin Procter LLP
601 Marshall St
Redwood City, CA 94063
Email: hmayon@goodwinlaw.com




        or to such other address, e-mail address and/or facsimile number and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
e-mail containing the time, date, recipient facsimile number and, with respect
to each facsimile transmission, an image of the first page of such transmission
or (C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.


xxxii.Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any subsequent purchasers of any of the Series M Warrants (but
excluding any purchasers of Underlying Securities, unless pursuant to a written


-42-



--------------------------------------------------------------------------------



assignment by the Buyer). The Company shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the Buyer,
including, without limitation, by way of a Fundamental Transaction (as defined
in the Series M Warrants) (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the Series
M Warrants). The Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be the Buyer hereunder
with respect to such assigned rights.


xxxiii.No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than the Indemnitees referred to in Section 9(k).


xxxiv.Survival. The representations, warranties, agreements and covenants shall
survive the Closing.


xxxv.Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


xxxvi.Indemnification.


(i) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Securities and in addition to all of the Company’s other
obligations under the Transaction Documents, the Company shall defend, protect,
indemnify and hold harmless the Buyer and each holder of any Securities and all
of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents, (ii) any breach of any covenant,
agreement or obligation of the Company contained in any of the Transaction
Documents, (iii) any cause of action, suit, proceeding or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) or which
otherwise involves such Indemnitee that arises out of or results from (A) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (B) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, (C)
the status of the Buyer or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief), or (D) with respect to any registration statement of the
Company providing for the resale by the Buyer of any Series M Warrant Shares
issued and issuable upon exercise of the Series M Warrants filed by the Company
with the SEC, (1) any untrue or alleged untrue statement of a material fact
contained in such registration statement, any prospectus or any form


-43-



--------------------------------------------------------------------------------



of prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding the Buyer furnished in writing to the
Company by the Buyer expressly for use therein or (2) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act or any state securities
law, or any rule or regulation thereunder in connection therewith. To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.


(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 9(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (A) the
Company has agreed in writing to pay such fees and expenses; (B) the Company
shall have failed promptly to assume the defense of such Indemnified Liability
and to employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall


-44-



--------------------------------------------------------------------------------



not relieve the Company of any liability to the Indemnitee under this Section
9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.


        (iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days after bills are received or Indemnified
Liabilities are incurred.


        (iv) The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.


xxxvii.Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.


xxxviii.Remedies. The Buyer and in the event of assignment by Buyer of its
rights and obligations hereunder, each holder of any Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law would
inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).


xxxix.Withdrawal Right. Notwithstanding anything to the contrary contained in
(and without limiting any similar provisions of) the Transaction Documents,
whenever the Buyer exercises a right, election, demand or option under a
Transaction Document and the Company or any Subsidiary does not timely perform
its related obligations within the periods therein provided, then the Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company or such Subsidiary (as the case may be), any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights; provided, however, that in the case of a rescission of an
exercise of the Series


-45-



--------------------------------------------------------------------------------



M Warrant, the Buyer shall be required to return any Series M Warrant Shares,
respectively, subject to any such rescinded exercise notice concurrently with
the return to the Buyer of the aggregate exercise price paid to the Company for
such Series M Warrant Shares and the restoration of the Buyer’s right to acquire
such Series M Warrant Shares pursuant to such Series M Warrant (including,
issuance of a replacement warrant certificate evidencing such restored right),
respectively.


xl.Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforce or exercise their rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred. Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.


xli.Judgment Currency. If for the purpose of obtaining or enforcing judgment
against the Company in connection with this Agreement or any other Transaction
Document in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 9(p)
referred to as the “Judgment Currency”) an amount due in US Dollars under this
Agreement, the conversion shall be made at the Exchange Rate prevailing on the
Trading Day immediately preceding:


(1)the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or


(2)the date on which the foreign court determines, in the case of any proceeding
in the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section 9(p)(i)(1) being hereinafter referred to as the
“Judgment Conversion Date”).


a.If in the case of any proceeding in the court of any jurisdiction referred to
in Section 9(p)(i)(1) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.




-46-



--------------------------------------------------------------------------------



b.Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.


xlii.Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.






-47-



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 

 COMPANY:   CARDIFF ONCOLOGY, INC.      By:  Name:Mark Erlander  Title:CEO

 


 




-48-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 

 BUYER:   ACORN BIOVENTURES, L.P.      By:  Name:  Title:



-49-

